Opinión disidente del
Juez Asociado Señor Negrón García.
(En reconsideración)
I
El 31 de julio de 1996 resolvimos(1) por vez primera, que ante la insolvencia de un asegurador primario los ase-guradores en exceso descenderán de nivel y responderán por la totalidad de aquellas reclamaciones existentes antes de la determinación de insolvencia, de acuerdo con el len-guaje del contrato de seguro. Nuestra razón de decidir (ratio decidendi) fue cónsona con la doctrina jurisprudencial y con las reglas de hermenéutica que, por considerar los con-*836tratos de seguro como unos contratos de adhesión, favore-cen una interpretación liberal en favor del asegurado y el sostener la cubierta cuando existe ambigüedad en su lenguaje. González v. Coop. Seguros de Vida de P.R., 117 D.P.R. 659, 663 (1986); Banco de la Vivienda v. Pagán Ins. Underwriters, 111 D.P.R. 1, 6 (1981); Casanova v. P.R.Amer. Ins. Co., 106 D.P.R. 689, 696 (1978).
II
Distinto del respetable criterio mayoritario, denegaría-mos la reconsideración. La opinión del Tribunal tiene un efecto perjudicial sobre el asegurado al evitar que un ase-gurador en exceso descienda de nivel y se convierta en pri-mario, aun cuando el lenguaje utilizado en la póliza razo-nablemente permita una interpretación distinta. Así se establece jurisprudencialmente, como regla general, que un asegurador no descenderá de nivel ni sustituirá al ase-gurador primario, aun cuando omita pactar expresamente ,esta limitación en el contrato de seguro. Por considerar que semejante razonamiento es lesivo a los intereses de aquel asegurado que por razones externas ha quedado descu-bierto, disentimos.
En nuestro razonamiento original adoptamos Kelly v. Well, 563 So. 2d 221 (La. 1990), a los únicos efectos de es-tablecer las tres (3) categorías en que la jurisprudencia anglosajona ha dividido las pólizas de seguro, según el len-guaje utilizado en ellas.
En la opinión original no cuestionamos, y así lo recono-cimos, que en cuanto a la primera y tercera categoría, unos casos concluyen que aplica la doctrina del descenso y otros que no. Por esa razón, al decidir que en la primera catego-ría aplica la mencionada doctrina y que el asegurador en exceso responde por la totalidad de la reclamación, expusi-mos en el escolio núm. 8 lo siguiente:
‘Para casos en que se haya determinado que no aplica la *837doctrina del descenso, aun bajo cláusulas que utilicen el tér-mino cobrable, véase 85 A.L.R.4th 748 (1991).” (Énfasis en el original.) A.A.A. v. Librotex, Inc., 141 D.P.R. 375, 382 esc. 8 (1996).
Al reexaminar ahora la cuestión, advertimos que las pó-lizas bajo la tercera categoría utilizan también la palabra “cobrable”. Al analizar esta categoría concluimos, entonces, que “bajo igual razonamiento que en la primera categoría, se sostiene la cubierta del asegurador en exceso”. A.A.A. v. Librotex, Inc., supra, pág. 383. Por lo tanto, de la misma manera que para la primera categoría, los casos aludidos en el escolio Núm. 8 ilustran una postura contraria a la que adoptamos.
Ciertamente, incorporamos las categorías mencionadas en Kelly v. Weill, supra, sobre la inaplicabilidad de la doc-trina del descenso bajo la tercera categoría, no su dictamen. Por el contrario, adoptamos la tesis minoritaria y sostuvimos la cubierta. Al así hacerlo, tomamos en con-sideración nuestra postura jurisprudencial, recientemente reiterada en Quiñones López v. Manzano Pozas, 141 D.P.R. 139, 154-155 (1996), a los efectos de que:
No debemos ... perder de vista el hecho de que en caso de dudas en la interpretación de una póliza, ésta debe resolverse de modo que se realice el propósito de la misma: proveer protec-ción al asegurado. Es por eso que no se favorecerán las interpre-taciones sutiles que le permitan a las compañías aseguradoras evadir su responsabilidad. Corresponde a los tribunales buscar el sentido y significado que a las palabras de la póliza en con-troversia le daría una persona normal de inteligencia promedio que fuese a comprar la misma. No debe atenderse demasiado al rigor gramatical, sino al uso general popular de las voces, de manera que los contratos de seguro sean entendidos e interpre-tados en su más corriente y usual significado.
Como regla general, los contratos de seguro, por ser conside-rados de adhesión, se interpretan liberalmente a favor del asegurado. (Citas y escolios omitidos y énfasis suplido.)
Reiteramos ese enfoque hermenéutico, como vehículo de aproximación a la mayor protección del asegurado, cónsono con nuestra casuística.
*838En un uso excesivo de rigor gramatical, la opinión ma-yoritaria coincide con nuestros pronunciamientos origina-les, y resuelve que del lenguaje utilizado en la póliza de American Guarantee and Liability Insurance Co. surgía que era en exceso, activándose sólo después de que la Cor-poración Insular de Seguros hubiese pagado. Sin embargo, al examinar el lenguaje utilizado en la póliza de Continental Insurance Co., éste se aparta de la interpretación ex-clusivamente gramatical. Concluye que no venía obligada a descender de nivel y proveer la cubierta. Veamos.
Bajo el acápite “Condiciones”, en el inciso (3), titulado Límites de Responsabilidad, la póliza entre Continental Insurance Co. y la Autoridad de Acueductos y Alcantarilla-dos estableció que “con respecto a la cubierta (A), (B) o (C) o cualquier combinación de éstas, la compañía responderá sólo en exceso de: (a) los límites de responsabilidad de los seguros subyacentes descritos y listados en la propia póliza y de cualquier otro seguro subyacente cobrable por el ase-gurado ...”. (Traducción y énfasis nuestros.) Apéndice, pág. 176. El lenguaje de ésta cláusula corresponde al de los con-tratos de la tercera categoría. El término cobrable cualifica tanto la expresión “límites de responsabilidad de los segu-ros subyacentes descritos y listados en la propia póliza” como también “cualquier otro seguro subyacente”. Debido a que la cubierta provista por la Corporación Insular de Se-guros no es cobrable, aplica la doctrina del descenso.
De otra parte, el argumento de la opinión mayoritaria se basa en que resulta irrazonable que un asegurador en exceso —Continental Insurance Co.— que comparativa-mente cobró menos cantidad por su póliza, sustituya al asegurador primario —Corporación Insular de Seguros— quien de ordinario cobra una cantidad sustancialmente mayor por su póliza debido a que el riesgo asumido por la aseguradora aumenta. No obstante, el que la prima co-brada por Continental Insurance Co. fuera la menor —en contraste de la Corporación Insular de Seguros y American Guarantee and Liability Insurance Co.— no altera nuestra *839interpretación inicial de que, conforme al lenguaje utili-zado en la propia póliza, estaba obligada a descender de nivel y sustituir a la Corporación Insular de Seguros como asegurador primario.
Finalmente, recordamos que “[e]l Derecho no se nutre de postulados absolutos y sí de ecuaciones que reconocen un equilibrio de factores y fuerzas contradictorias que con-jugadas resultan en una adjudicación de fundamental justicia”. Morales Garay v. Roldán Coss, 110 D.P.R. 701, 705 (1981). Denegaríamos la reconsideración.

 La opinión original recibió la conformidad de cinco (5) Jueces Asociados de este Tribunal, Señora Naveira de Rodón y Señores Rebollo López, Fuster Berlingeri, Corrada Del Río y el que suscribe. El Juez Presidente Señor Andréu García disintió sin una opinión escrita. El Juez Asociado Señor Hernández Denton no intervino originalmente.